Citation Nr: 0506966	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  94-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for dermatitis with basal cell carcinomas of the face and 
chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in January 1984 with 
more than 22 years of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  This case was most previously before the Board in 
July 2003.


FINDING OF FACT

The veteran's skin disability is productive of chronic 
itching, but there is no indication that 40 percent of the 
veteran's entire body or more than 40 percent of exposed 
areas are affected by his skin disability or that near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 
12-month period.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for dermatitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (prior to and after August 30, 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including VA examinations that have assessed the severity of 
the veteran's service-connected skin disability.

In February 2004 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In March 1985 the RO granted service connection for the 
veteran's skin disability and assigned a rating of 10 
percent.  In October 1995 the veteran filed a clam for an 
increased rating for his skin disability.  The veteran's skin 
disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2002), including, effective August 30, 
2002, the rating criteria for evaluating skin disorders.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board will 
apply the regulatory version that is more favorable to the 
veteran.  The Board notes that the RO has considered the new 
and old regulations during the course of this appeal.

Under the old criteria, a 10 percent rating is warranted 
under Diagnostic Code 7806 for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The Board has reviewed all the evidence of record, including 
the reports of VA examinations conducted in December 1995, 
August 1996, July 1998, November 2000, and December 2003, as 
well as various VA records for outpatient treatment.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The Board will summarize the relevant evidence where 
appropriate.

The Board notes that the veteran has been diagnosed with 
prurigo nodules and neurodermatitis during the course (July 
1998 and November 2000 VA skin examinations) of this appeal.  
Based on these findings, as well as the veteran's own 
statements given to examiners, the Board finds that the 
veteran has demonstrated that his skin disability is 
productive of constant itching.  As such, the criteria for a 
30 percent rating under the old Diagnostic Code 7806 are met, 
as the criteria are in the disjunctive, and only chronic 
itching need be shown for a 30 percent rating.  See generally 
Drosky v. Brown, 10 Vet. App. 251, 255 (1997).

The Board observes that ulceration, extensive exfoliation, 
and extensive crusting have not been noted on the numerous 
examinations of record.  Further, while the veteran's skin 
disability clearly affects several areas of his body, the 
Board concludes that the veteran's lesions are not 
exceptionally repugnant, and no examiner has described them 
as such.  The Board also observes that none of the physicians 
that have examined the veteran have indicated that any of the 
veteran's skin problems are the product of systemic or 
nervous manifestations.  In short, a rating in excess of 30 
percent under the old criteria is not for application in this 
case.

According to the December 2003 VA examination, the veteran 
had no active lesions of eczema, and the examiner indicated 
that there were just a few actinic keratoses on the forearms; 
a lesion was also noted on the left shoulder.  The December 
2003 VA examiner noted that the veteran had little skin 
problems on his arms, neck, and face.  In short, there is no 
indication that 40 percent of the veteran's entire body or 
more than 40 percent of exposed areas are affected.  Further, 
the evidence does not reveal constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  In this regard, the Board notes that the December 
2003 VA examiner indicated that the veteran had not required 
prescription medication for his skin disability the prior 
year.  As such, the Board concludes that the revised rating 
criteria do not support a 60 percent evaluation at this time.

In sum, the veteran's skin disability warrants a 30 percent 
rating.  In reviewing the foregoing, the Board has been 
cognizant of the "benefit of the doubt" rule.  This case, 
however, does not present such a state of balance between the 
positive evidence and the negative evidence to allow for a 
more favorable determination.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's skin disability, alone, has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 30 percent for dermatitis is 
granted.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


